DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the hydrogen peroxide adduct" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The peroxide adduct is not introduced into the claims until claim 20.  Therefore, claim 21 should depend from claim 20 instead of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotstein (Journal of Endodontics 1993).
Rotstein teaches a method of bleaching teeth with 30% hydrogen peroxide followed by treatment with catalase (Abstract). According to Rotstein, “One treatment with catalase applied for 3 min totally eliminated the residual hydrogen peroxide. It is therefore suggested that catalase be used as an adjunct following intracoronal bleaching of nonvital teeth to effectively eliminate the residual hydrogen peroxide from the pulp chamber and from the surrounding periodontal tissues” (Id.).
The materials used in the method included “20 µl of 30% H2O2” (p. 568, left column, 1st full paragraph) and “20 µl of catalase C-40, 10 mg/ml, 10,000 to 25,000 units/mg” (100k to 250k units/mL) (Id. 3rd full paragraph).
With water used obviously as the base, the liquid solutions are expected to have a viscosity of less than 26 Pa·s at a shear rate of 1/s at 25°C, since water has a viscosity of approximately 1 millipascal·second.
Accordingly, the prior art is anticipatory insofar as it teaches a component comprising a hydrogen peroxide and a component comprising a catalase, wherein at least one of the components has a viscosity of less than 26 Pa·s at a shear rate of 1/s at 25°C.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotstein (Journal of Endodontics 1993).
Assuming, purely arguendo, that the components of Rotstein do not constitute a kit, it would have been obvious to provide a kit given the teaching of Rotstein to use catalase as an adjunct following bleaching with hydrogen peroxide.

Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,653,594. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method of removing calculus from a tooth by applying component A comprising a peroxide or its precursor and component B comprising catalase.  Use of a thickener would have been obvious as a means for controlling localization of the composition on the tooth structure.  See for example, Viltro et al. (US 20030194678) teaching, “The dental treatment materials of the present invention will have a viscosity suitable for use in tooth treatment applications and methods” (p. 5, para. [0068]), where “at a shear rate of 1 seconds-1, the viscosity will have a range with the lower end of the range generally 0.0025 poise, preferably about 0.1 poise, and more preferably about 75 poise” (Id. para. [0070]). Note: 75, 0.1, and 0.0025 poise are all less than 26 Pa·s.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612